OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 2201 E. Camelback Road, Suite 227BPhoenix, Arizona (Address of principal executive offices) (Zip code) John F. Splain, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (602) 956-0980 Date of fiscal year end: November 30, 2010 Date of reporting period: November 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Papp Investment Trust Papp Small & Mid-Cap Growth Fund Annual Report November 30, 2010 Investment Adviser L. Roy Papp & Associates, LLP Phoenix, AZ Papp Investment Trust Papp Small & Mid-Cap Growth Fund Annual Report as of November 30, 2010 Dear Fellow Shareholder, We are writing to you to report on the fiscal period ended November 30, 2010 and the results for the Papp Small & Mid-Cap Growth Fund (the “Fund”) from inception, March 8, 2010, through November 30, 2010.This turned out to be a good year for the financial markets as the economic recovery that began in 2009 continued.As the fiscal period came to a close, and over the following month, we began to receive many pieces of data indicating that economic growth here in the United States is picking up steam.We are hopeful that pretty soon we will stop hearing about double dip recessions and the risk of deflation. Both Wall Street and Washington policy makers continue to be surprised at the strength of corporate earnings.Most companies are lean and mean today and many have built up a lot of cash on their balance sheets.Pessimists fear that the lack of hiring by businesses indicates that the strength is only temporary, and they also fear that the high unemployment rate will keep consumers from spending money.Finally they worry that real estate, while no longer declining significantly, really hasn’t recovered much.We think the high unemployment rate and the lack of new hiring is due to wide spread regulatory uncertainty.One sign of good news is the recent bipartisan agreement to extend the Bush-era tax cuts for all Americans for the next two years.Hopefully this is the beginning of a more balanced perspective coming from Washington where both parties will compromise to achieve useful policies. Small and mid-cap stocks as measured by the Russell Mid-Cap Growth Index, which is the benchmark for the Fund, have performed even better than the broader market indices.Since the Fund’s inception through November 30, 2010, the Russell Mid-Cap Growth Index was up 13.42% and the Fund produced a total return of 16.80% over the same time period.The Fund’s net asset value on November 30th was $11.68 per share as compared to the initial value of $10.00. We hope you are as pleased with the initial results as we are.We believe that small and mid-cap companies are performing better than the market in general primarily due to better earnings growth and the opportunity for continued faster growth over the long term. 1 We are managing the Fund using a style that has served our firm well for over 30 years.We focus on very high quality companies with a consistent track record of superior earnings growth.Unlike many other funds in the small and mid-cap area we focus on established companies with proven track records as opposed to startups, initial public offerings and other companies perceived to have great growth potentials but in many cases lacking a proven track record.In most cases, our companies operate in fairly narrow market niches so they are able to maintain a leadership position in their markets even with their smaller market capitalizations.We believe that this strategy, in addition to providing a good long term return, controls risk and provides safety, particularly in volatile market conditions. The Fund is diversified holding 34 individual companies as of November 30th.We are normally almost completely invested in stocks with a money market position only in the 1-2% range.We are currently underweighted relative to our benchmark in Consumer Discretionary companies and in Energy companies.We are overweighted in the Health Care and Information Technology sectors because we think these sectors offer good growth potential for the future. Some of our best performers during this period came from the Information Technology, Consumer Discretionary, Energy and Industrials sectors.In the Information Technology sector, niche software company Informatica Corp., enjoyed a successful new product launch and widespread demand from customers using this software to lower expenses and improve efficiencies. In the Consumer Discretionary sector, auto parts retailer O’Reilly Automotive continued to benefit from a previous acquisition which expanded its footprint nationwide and improved margins.Affordable luxury goods manufacturer and retailer Coach, Inc. saw strong sales growth in China and also benefited from careful cost control and product positioning.Diversified industrials manufacturer AMETEK, Inc. benefited from new product introductions, acquisitions and cost and expense rationalizations.Global freight forwarder Expeditors continued to capitalize on strong shipments from Asia-Pacific to the U.S. During the fiscal period, performance was negatively impacted by education provider DeVry, Inc., where the entire industry reacted to regulatory challenges that created market concerns.We also experienced weakness in Adobe Systems as the market was disappointed in the company’s latest product upgrade cycle.Lastly, our more defensive investments in the Health Care and Financials sectors held back performance. 2 We have been encouraged by the cash inflow from investors in the first year of the Fund’s operations.As of November 30th, the Fund had over $9 million in total assets.As cash has been invested by the Fund, we have normally added broadly across the holdings.We thank you for your confidence in the Fund and for investing with us.If you have any questions about the Fund, we would be happy to have you call us at 1-800-421-0131. Warmest Regards, L. Roy Papp Rosellen Papp Co-Manager Co-Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance current through the most recent month end is available by calling 1-877-370-7277. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-877-370-7277 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 PAPP SMALL & MID-CAP GROWTH FUND (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the Papp Small & Mid-Cap Growth Fund versus the Russell Midcap® Growth Index (a) The total return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Commencement of operations was March 8, 2010. 4 PAPP SMALL & MID-CAP GROWTH FUND PORTFOLIO INFORMATION November 30, 2010 (Unaudited) Top 10 Equity Holdings Security Description % of Net Assets Coach, Inc. 5.1% Informatica Corp. 4.6% Gardner Denver, Inc. 4.5% PetSmart, Inc. 4.3% Mettler-Toledo International, Inc. 4.3% AMETEK, Inc. 4.2% C.R. Bard, Inc. 4.2% Expeditors International of Washington, Inc. 4.2% T. Rowe Price Group, Inc. 4.1% O'Reilly Automotive, Inc. 4.1% 5 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS November 30, 2010 COMMON STOCKS — 97.6% Shares Value Consumer Discretionary - 16.1% Education Services - 2.6% DeVry, Inc. $ Specialty Retail - 8.4% O'Reilly Automotive, Inc.* PetSmart, Inc. Textiles, Apparel & Luxury Goods - 5.1% Coach, Inc. Consumer Staples - 3.2% Household Products -3.2% Clorox Co. (The) Energy - 2.3% Energy Equipment & Services - 1.1% FMC Technologies, Inc.* Oil, Gas & Consumable Fuels - 1.2% Forest Oil Corp.* Whiting Petroleum Corp.* Financials - 9.4% Capital Markets - 9.4% Federated Investors, Inc. - Class B State Street Corp. T. Rowe Price Group, Inc. Health Care - 19.6% Health Care Equipment & Supplies - 7.9% C.R. Bard, Inc. DENTSPLY International, Inc. ResMed, Inc.* Health Care Services - 4.5% Express Scripts, Inc.* Medco Health Solutions, Inc.* Life Sciences Tools & Services - 7.2% Mettler-Toledo International, Inc.* PAREXEL International Corp.* Techne Corp. Industrials - 20.0% Air Freight & Logistics - 4.2% Expeditors International of Washington, Inc. Commercial Services - 3.2% Stericycle, Inc.* 6 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 97.6% (Continued) Shares Value Industrials - 20.0% (Continued) Electrical Equipment - 4.2% AMETEK, Inc. $ Machinery - 8.4% Gardner Denver, Inc. IDEX Corp. Information Technology - 24.3% Data Processing/Outsourced Services - 0.5% Fiserv, Inc.* Semiconductors & Semiconductor Equipment - 6.4% Linear Technology Corp. Microchip Technology, Inc. Silicon Laboratories, Inc.* Software - 17.4% Adobe Systems, Inc.* Factset Research Systems, Inc. Informatica Corp.* MICROS Systems, Inc.* Nuance Communications, Inc.* Materials - 2.7% Specialty Chemicals - 2.7% Sigma-Aldrich Corp. Total Common Stocks (Cost $7,770,143) $ MONEY MARKET FUNDS — 4.1% Shares Value Fidelity Institutional Money Market Portfolio - Class I, 0.22%(a) (Cost $377,596) $ Total Investments at Value — 101.7% (Cost $8,147,739) $ Liabilites in Excess of Other Assets—(1.7%) ) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of November 30, 2010. See accompanying notes to financial statements. 7 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable from Adviser (Note 4) Other assets Total assets LIABILITIES Payable for investment securities purchased Payable to administrator (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ See accompanying notes to financial statements. 8 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF OPERATIONS For the Period Ended November 30, 2010 (a) INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 4) Fund accounting fees (Note 4) Insurance expense Administration fees (Note 4) Professional fees Transfer agent fees (Note 4) Custody and bank service fees Registration fees Postage and supplies Trustees' fees Other expenses Total expenses Less fee reductions and expense reimbursements by the Adviser (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ (a) Represents the period from the commencement of operations (March 8, 2010) through November 30, 2010. See accompanying notes to financial statements. 9 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended November 30, 2010 (a) FROM OPERATIONS Net investment loss $ ) Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ ACCUMULATED NET INVESTMENT INCOME $ - CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period (a) Represents the period from the commencement of operations (March 8, 2010) through November 30, 2010. See accompanying notes to financial statements. 10 PAPP SMALL & MID-CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, 2010 (a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ Total return (b) 16.80% (c) Net assets at end of period $ Ratios/supplementary data: Ratio of gross expenses to average net assets 3.03% (e) Ratio of net expenses to average net assets (d) 1.25% (e) Ratio of net investment loss to average net assets (d) (0.25% )(e) Portfolio turnover rate 2% (c) (a) Represents the period from the commencement of operations (March 8, 2010) through November 30, 2010. (b) Total return is a measure of the change in value of an investment in the Fund over the period, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund.The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Ratio was determined after advisory fee reductions and expense reimbursements (Note 4). (e) Annualized. See accompanying notes to financial statements. 11 PAPP SMALL & MID-CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS November 30, 2010 1. Organization Papp Small & Mid-Cap Growth Fund (the “Fund”) is a diversified series of Papp Investment Trust (the “Trust”), an open-end investment company established as an Ohio business trust under a Declaration of Trust dated November 12, 2009.On February 16, 2010, 10,000 shares of the Fund were issued for cash, at $10.00 per share, to a shareholder who is a Trustee of the Trust and a partner of L. Roy Papp & Associates, LLP (the “Adviser”), the investment advisor to the Fund. The Fund commenced operations on March 8, 2010. The investment objective of the Fund is long-term capital growth. 2. Significant Accounting Policies The following is a summary of the Fund's significant accounting policies: Securities valuation – The Fund’s portfolio securities are valued at market value as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each business day the NYSE is open. Securities listed on the NYSE or other exchanges are valued on the basis of their last sales prices on the exchanges on which they are primarily traded. If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day. NASDAQ listed securities are valued at the NASDAQ Official Closing Price. If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ. Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the mean of the closing bid and ask prices. In the event that market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used. Factors determining portfolio investments subject to fair value determination include, but are not limited to, the following: the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or future markets, such as the suspension or limitation of trading. Debt securities are valued at their current market value when available or at their fair value, which for securities with remaining maturities of 60 days or less has been determined in good faith by the Board of Trustees to be represented by amortized cost value, absent unusual circumstances. Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurement. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: •Level 1 – quoted prices in active markets for identical securities •Level 2 – other significant observable inputs •Level 3 – significant unobservable inputs 12 PAPP SMALL & MID-CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ $
